Citation Nr: 0901182	
Decision Date: 01/12/09    Archive Date: 01/22/09

DOCKET NO.  03-37 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder and bipolar affective 
disorder with psychotic features.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




REMAND

The veteran had active military service from August 1982 to 
October 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  By that decision, service connection 
was granted for bipolar affective disorder with psychotic 
features and an initial rating of 50 percent was assigned.

In May 2005, the Board remanded the claim for additional 
development.  By a November 2005 decision, the Board denied 
entitlement to an initial rating in excess of 50 percent for 
bipolar affective disorder with psychotic features.

The veteran then filed an appeal to the United States Court 
of Appeals for Veterans Claims (Court).  In October 2007, the 
veteran's representative and VA General Counsel filed a joint 
motion for an order vacating the Board decision and 
incorporating the terms of the remand.  Later in October 
2007, the Court granted the joint motion and remanded the 
case to the Board for further action.

The effective date for the 50 percent rating for bipolar 
affective disorder with psychotic features was set as 
November 20, 1998-the effective date of the award of service 
connection for the disability.  Because the veteran appealed 
the initial evaluation, consideration of the medical evidence 
since the effective date of the award of service connection 
and consideration of the appropriateness of a staged rating 
are required.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

The veteran's bipolar affective disorder with psychotic 
features has been evaluated under Diagnostic Code 9432 for 
bipolar disorder.  Under that diagnostic code, a 50 percent 
rating is assigned when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is warranted for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.

Lastly, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130 (Diagnostic Code 9432) (2008).

In the November 2005 decision, the Board found that the 
criteria for an initial rating in excess of 50 percent were 
not met because the degree of impairment that would warrant a 
70 percent rating had not been shown by the evidence.

The parties to the October 2007 joint motion found that the 
Board erred in the November 2005 decision by denying the 
veteran's claim based on factors that are not a part of the 
rating criteria for psychological disabilities.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994).  This was particularly 
so regarding the Board's discussion of suicidal ideation.  
The joint motion also cited to Mauerhan v. Principi, wherein 
the Court held that the criteria for mental disorders are not 
intended to be an exhaustive list and serve only as examples 
of the type and degree of symptoms that would justify a 
particular rating.  16 Vet. App. 436, 442 (2002).

The parties to the joint motion found that the Board also 
erred by not discussing relevant evidence and why it was not 
supportive of the veteran's claim.  The evidence consisted of 
medical records containing reports by the veteran regarding 
irritability and his relationship with family members.  The 
Board is required to readjudicate the claim with 
consideration of this evidence and to provide an adequate 
statement of reasons and bases for its decision.

While this claim was on appeal to the Court, the RO 
separately adjudicated a claim of service connection for 
another psychiatric disability-post-traumatic stress 
disorder (PTSD).  In May 2006, the claim was denied.  After 
the veteran disagreed with the denial, the RO granted service 
connection for PTSD by a July 2008 rating decision.  The 
decision was issued after the October 2007 Court order, but 
before the claims folder was physically returned to the Board 
to take action in compliance with the October 2007 joint 
motion.  Significantly, the RO considered the veteran's PTSD 
to be a co-morbid disability with his bipolar affective 
disorder.  Consequently, the RO evaluated the disabilities as 
a single ratable entity.  A 50 percent rating was continued 
for the combined psychiatric disability under Diagnostic 
Code 9432.

The October 2007 joint motion stated that the Board may seek 
any additional evidence it deems necessary for resolution of 
the claim.  Given the results of the July 2008 rating 
decision, the Board finds that further development is 
required in the form of a VA examination.  An examination is 
necessary in order to determine the severity of the veteran's 
service-connected disability, which now consists of PTSD in 
addition to bipolar affective disorder with psychotic 
features.  A new examination is also necessary because the 
last VA examination was conducted over five years ago in 
August 2003.  The new examination will better address the 
veteran's current level of disability.  Thus, the veteran 
should be scheduled for a VA psychiatric examination in 
connection with the claim.

It appears that the veteran receives regular treatment at the 
VA Medical Center (VAMC) in Leavenworth, Kansas.  Updated 
treatment records should be obtained in light of the remand.

The Board notes that, in May 2005, three issues on appeal 
were remanded to the agency of original (AOJ) by the Board.  
The issues were:  (1) entitlement to an increased rating for 
lumbar strain, evaluated as 40 percent disabling; 
(2) entitlement to an increased rating for left shoulder 
impingement syndrome, evaluated as 10 percent disabling; and 
(3) entitlement to a compensable rating for right shoulder 
impingement syndrome.  The AOJ was to obtain updated VA 
treatment records, re-adjudicate the claims with 
consideration of any additional evidence, issue a 
supplemental statement of the case (SSOC), and return the 
case to the Board.

In January 2006, the RO issued a SSOC for the three issues.  
However, the claims were not re-certified to the Board.  
Several years have passed since the issuance of the SSOC and 
additional pertinent evidence has since been associated with 
the claims file.  The three issues should be re-adjudicated 
in compliance with the May 2005 remand and, thereafter, re-
certified to the Board if the benefits sought are not 
granted.

In a June 2003 remand and the May 2005 remand, the Board 
referred a claim of entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities (TDIU) to the AOJ.  This issue has still not 
been addressed and it is again referred to the AOJ for 
appropriate action.

Accordingly, this case is REMANDED for the following actions:

1.  Obtain the veteran's more recent 
treatment records (since June 2008) from 
the Leavenworth VAMC and associate the 
records with the claims folder.

2.  Schedule the veteran for a VA 
psychiatric examination.  (Advise the 
veteran that failure to appear for an 
examination as requested, and without 
good cause, could adversely affect his 
appeal.  See 38 C.F.R. § 3.655 (2008).)  
The examiner should review the claims 
file.  All necessary tests and studies, 
including appropriate psychological 
studies (if determined to be necessary by 
the examiner), should be conducted in 
order to identify the degree of social 
and occupational impairment attributable 
to PTSD and bipolar affective disorder 
with psychotic features.  The report of 
examination should contain a detailed 
account of all manifestations of these 
disabilities.  A multi-axial assessment 
should be provided, and a thorough 
discussion of Axis V, with an explanation 
of the numeric code assigned, should be 
included.  The report of examination must 
include the complete rationale for all 
opinions expressed.

After the requested examination has been 
completed, the report should be reviewed 
to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, it should be returned to the 
examiner.

3.  Undertake any additional evidentiary 
development deemed necessary on the three 
claims that were remanded in May 2005:  
(1) entitlement to an increased rating 
for lumbar strain, evaluated as 40 
percent disabling; (2) entitlement to an 
increased rating for left shoulder 
impingement syndrome, evaluated as 10 
percent disabling; and (3) entitlement to 
a compensable rating for right shoulder 
impingement syndrome.  Re-adjudicate 
these claims and issue a SSOC if any 
benefit sought is not granted.  
(Consideration should include all 
evidence received since the January 2006 
SSOC.)  

4.  After undertaking any other 
development deemed appropriate, 
adjudicate the issue of entitlement to an 
initial rating in excess of 50 percent 
for service-connected bipolar affective 
disorder with psychotic features and 
PTSD.  Consider the evidence of record 
since the effective date of the award of 
service connection (November 20, 1998) 
and whether a staged rating is 
appropriate.  See Fenderson, 12 Vet. 
App. at 126.  If the benefit sought is 
not granted, furnish the veteran and his 
representative with a SSOC and afford 
them an opportunity to respond before the 
record is returned to the Board for 
further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by VA.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

